Title: To George Washington from John Mehelm, 9 March 1780
From: Mehelm, John
To: Washington, George


          
            sir
            Reading Town [N.J.] March 9th 1780
          
          Mr Obadiah Taylor has called upon me to pay an order which he says he has from your Excellency for fourteen thousand weight of Hides which I have declined accepting untill I acquaint your Excellency of the sentiment of the Board of War respecting him which you will see by the enclosed extract—I am sorry that I am under the necessity of saying any thing to the disadvantage of Taylor, but his rising so suddenly from indigence, to a state of apparent opulence creates suspicions that he must have got Hides into his hands, for which he has never accounted, & his character in the neighborhood adds considerably to the suspicions—However that is a matter that will, perhaps, be difficult to ascertain—I believe he has not got any in this State since I have had the care of that department, but the charge of the Soldiers from the Virginia line which he has had the benefit of for a year or more, while they were supported by the public I dare say your Excellency will think a reasonable one & for which he does not appear willing to make any allowance in the account. I should be glad of your Excellency’s determination as soon as possible whether I had better pay the order as it stands, or insist on a deduction for the labour of the Soldiers in favor of the public. I am Your Excellency’s most obedt & very humble servant
          
            John Mehelm
          
        